Citation Nr: 1043246	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C. 

2.  Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to 
October 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  By 
that rating action, the RO granted service connection for 
hepatitis C; an initial 10 percent rating was assigned, effective 
November 3, 2003--the date VA received the Veteran's initial 
claim for compensation for this disability.  The RO also denied 
the Veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  The Veteran appealed the 
RO's assignment of an initial 10 percent rating to the service-
connected hepatitis C and denial of entitlement to a permanent 
and total disability rating for pension purposes to the Board. 

In March 2006, the Veteran testified before the undersigned at a 
hearing conducted at the Reno, Nevada RO.  A copy of the hearing 
transcript is contained in the claims file.  In January 2007, the 
Board remanded the claims to the RO for additional development.  
The requested development has been completed and the case has 
returned to the Board for appellate consideration.

In April 2007, the Veteran submitted a claim for a total 
disability evaluation based on individual unemployability which 
has not been adjudicated by the RO.  The Veteran has received no 
notification of the evidence needed to substantiate this claim, 
nor has it been adjudicated by the RO to date, and it is 
therefore REFERRED to the RO for appropriate action. 






FINDINGS OF FACT

1.  With resolution of the doubt in the Veteran's favor, for the 
period from November 3, 2003 to October 31, 2004, the service-
connected hepatitis C was manifested by no more than daily 
fatigue, malaise, and anorexia, with substantial weight loss (or 
other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least 6 weeks during the past 
12-month period, but not occurring constantly.

2.  From November 1, 2004 and thereafter, the Veteran's hepatitis 
C has been manifested by subjective complaints of a lack of 
endurance, daily fatigue, and bilateral lower extremity myalgias, 
without evidence of any incapacitating episodes, anorexia, weight 
loss, or hepatomegaly.  

3.  For the period from November 1, 2004 and thereafter, 
laboratory results and competent medical evidence show that the 
Veteran's fatigue is unrelated to his hepatitis C.


CONCLUSIONS OF LAW

1.  For the period from November 3, 2003 to October 31, 2004, the 
criteria for a 60 percent rating, but no higher, for hepatitis C 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2010).

2.  From November 1, 2004, the criteria for an initial rating in 
excess of 10 percent for hepatitis C have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide. Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.

Concerning the initial evaluation claim on appeal, the Board 
finds that it arose from the Veteran's disagreement with the RO's 
assignment of an initial 10 percent rating assigned after the 
grant of service connection for hepatitis C.  (See May 2004 
rating action).

The courts and VA's General Counsel have  held that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003.

The Court has found that filing a notice of disagreement begins 
the appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision with 
respect to downstream elements (such as an effective date) are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008).

The initial evaluation claim on appeal has been substantiated, 
and the Veteran has not alleged any prejudice by any notice 
defect.  In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009) clarified VA's notice obligations in increased 
rating claims.  As the instant appeal stems from the grant of 
initial compensation benefits for hepatitis C, as opposed to an 
increased rating claim, Vazquez- Flores is inapplicable.  Id.

During the pendency of the appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: Appellant status, existence of a disability, connection 
between the Appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability). In 
this case, via the above-cited February 2007 letter, VA informed 
the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the claims.  Copies of 
the Veteran's service treatment records (STRs) as well as private 
and VA treatment and examination reports, and statements and 
testimony of the Veteran, his spouse, and representative are of 
record.  In January 2007, the Board remanded the claims to the RO 
to schedule the Veteran for an examination to determine the 
current severity of the service-connected hepatitis C and the 
nature and severity of all disabilities present and their degree 
of impairment on the Veteran's capacity for performing 
substantially gainful employment.  This examination was performed 
by a VA physician's assistant (PA) in September 2008.  A VA 
medical doctor (MD) supervised the examination.  A copy of the 
above-cited VA examination report is contained in the claims 
file.  

Through his representative, the Veteran argues that he should be 
afforded a VA gastrointestinal examination because of the 
complexity of the Veteran's condition.  (See August 2010 written 
argument, prepared by the Veteran's representative).  The Board 
finds that another VA examination is not necessary and the 
evidence of record, to include the September 2008 VA examination, 
is sufficient to evaluate the initial evaluation and pension 
claims on appeal. 

The Veteran was not prejudiced by having a VA PA conduct his VA 
examination during the remand period.  See Dyment v. West, 13 
Vet. App. 141, 147 (1999) (where the Court held that a remand is 
not necessary when there is substantial compliance with the 
Board's remand orders).  In Dyment, the Board remanded a service 
connection claim for the Veteran's death for a VA examination to 
determine whether asbestos contributed to a disability that 
played a material role in the Veteran's death.  The Board's 
remand orders requested that the VA examiner presume the 
Veteran's exposure to asbestos; the VA examiner failed to do so, 
yet the Court found substantial compliance with the Board's 
remand orders because the examiner "ultimately [made] a 
determination as to whether asbestos contributed to a disability 
that played a material role in the Veteran's death."  Id. at 147.

The September 2008 VA examination is adequate.  The September 
2008 VA PA's opinion is predicated on a full reading of the 
medical records in the Veteran's claims file, consideration of 
all the pertinent evidence of record, and a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Most critically, this matter is principally decided 
upon consideration of clinical findings and laboratory testing, 
and the Board must apply those findings to the rating schedule in 
its determination.  See Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); (VA may only 
consider factors as enumerated in the rating criteria).

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
See 38 C.F.R. § 3.159(c) (4) (2010).  The September 2008 VA 
examination report is thorough and supported by the record, and 
is therefore adequate upon which to base a decision.  Based on 
the foregoing, the Board finds that the RO substantially complied 
with the Board's January 2007 remand orders for a VA examination.  
Dyment, supra.

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the initial evaluation and pension claims discussed in the 
analysis below.  VA has complied with the duty to assist 
requirements of the VCAA with respect to these claims. 


II. Merits Analysis 

Initial Rating Claim - Hepatitis C

The Veteran maintains that his service-connected hepatitis C is 
more severely disabling than that reflected by the currently 
assigned 10 percent rating.   According the benefit of the doubt 
to the Veteran, the Board will in part grant the claim. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 4.7 
(2010).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2010).  The Veteran's entire history is reviewed 
when making disability evaluations.  See generally, 38 C.F.R. 4.1 
(2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating, such as here, was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, such as in this 
case, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period. Fenderson at 126-28; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO has assigned the service-connected hepatitis C an initial 
10 percent rating pursuant to the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7354.  Under that provision, a 10 percent 
evaluation is warranted where the condition is productive of 
intermittent fatigue, malaise, and anorexia, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least one week, but less than two 
weeks, during the past 12-month period;

A 20 percent rating is assigned for daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly) requiring dietary 
restriction or continuous medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12-month period;

A 40 percent is assigned when there is daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period;

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least six weeks during the past 12-
month period, but not occurring constantly, and;

A 100 percent rating is assigned when there is near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain).  
Id.

Various notes supplement the diagnostic criteria.  Note (1): 
Evaluate sequelae, such as cirrhosis or malignancy of the liver, 
under an appropriate diagnostic code, but do not use the same 
signs and symptoms as the basis for evaluation under DC 7354 and 
under diagnostic code for sequelae.  Id.

Note (2): For purposes of evaluating conditions under diagnostic 
code 7354, "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment by a 
physician.  Id.

The term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  See 38 C.F.R. § 
4.112.

Upon review of the medical evidence of record, the Board finds 
that the Veteran's hepatitis C warrants a 60 percent initial 
rating from November 3, 2003 to October 31, 2004, and that the 
preponderance of the evidence is against an evaluation in excess 
of 10 percent thereafter.


(i) Period from November 3, 2003 to October 31, 2004

As hepatitis is evaluated in part due to weight loss, the Board 
notes that when he was discharged from active duty in October 
1977, the Veteran weighed 185 pounds.  Post-service treatment 
records on file show weight measurements as 249 indicating 
"mild" obesity (February 2003); 249.4 (May 2003); 250.7 (June 
2003); 246 (October 2003).  


However, the Veteran and his spouse testified that he underwent 
Interferon therapy at some point shortly after October 2003.  The 
record indicates that the period was at least during the period 
from April to October 2004. 

In a February 2003 letter, Felix Guzman, M.D. reported that the 
Veteran had periodic and dull  abdominal discomfort mostly on the 
right upper quadrant occurring for three months prior to the 
consultation.  He was otherwise described as a "45 year old 
healthy looking man."

A VA medical treatment note dated in February 2003 also shows 
that the Veteran complained of "intermittent, dull" pain that 
was related mostly to eating. Apart from being diagnosed with 
hepatitis, he was also diagnosed with dyspeptic syndrome.  

During October 2003 VA medical treatment, the Veteran denied 
having weight loss, fatigue, abdominal pain, a change in bowel 
movements or appetite.  

During the period of Interferon therapy, the Veteran had daily 
fatigue that interfered with his ability to work, as well as an 
unwillingness to eat - i.e. anorexia.  The findings from this 
period, as well as that prior to Interferon use, do not contain 
any clinical findings of hepatomegaly.  (See February 2003 and 
May 2004 reports, prepared by Felix De Guzman, M. D., and VA 
treatment and examination reports, dated from February 2003 to 
October 2004).  

The Veteran complained of an inability to work an entire stretch 
of unemployment due, in part, to fatigue, an assertion that was 
confirmed by his spouse, who had accompanied him to an April 2004 
examination.  That same examination report also shows that the 
Veteran had lost 18 pounds since he started his Interferon 
treatment.    

According the benefit of the doubt to the Veteran, the finds that 
a 60 percent rating is warranted for the service-connected 
hepatitis C for the period from November 3, 2003 to October 31, 
2004 - the period that he underwent therapy.

The Board finds that a rating in excess of 60 percent for the 
period from November 3, 2003 to October 31, 2004 is not warranted 
under Diagnostic Code 7354.  Although February 2003 and May 2004 
reports, prepared by Felix De Guzman, M. D., reflect that the 
Veteran had experienced right upper quadrant incapacity that 
required him to avoid performing any strenuous work activity and 
was projected to last an entire year, the remainder of the 
medical evidence for the period in question is devoid of any 
clinical findings of near-constant debilitating symptoms such as 
nausea, vomiting, anorexia, and arthralgia which are requisite 
for the assignment of a 100 percent rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7354..  

The 60 percent initial evaluation assigned for the period from 
November 3, 2003 to October 31, 2004 contemplates impairment in 
earning capacity, including loss of time from exacerbations due 
to hepatitis C.  38 C.F.R. § 4.1 (2009).  Accordingly, the Board 
finds that the preponderance of the evidence is against an 
initial rating in excess of 60 percent for the service-connected 
hepatitis C for the period from November 3, 2003 to October 31, 
2004.

Beginning November 1, 2004

For the period from November 1, 2004, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 10 percent for the service-connected hepatitis C.  
Specifically, the Board finds that from November 1, 2004, the 
service-connected hepatitis C has not been productive of fatigue, 
anorexia, required dietary restrictions or incapacitating 
episodes--criteria necessary for a 20 percent rating under 
Diagnostic Code 7354.  

When evaluated by VA in September 2008, the Veteran complained of 
malaise and a decrease in endurance with fatigue after two or 
three hours of exercise, work or physical activity.  The Veteran 
stated that he attempted to walk at least a mile a day, but that 
he felt fatigued.  

However, the September 2008 medical examiner concluded that if 
the Veteran's laboratory results had normalized, his fatigue 
would less likely be from liver complications or extrahepatic 
manifestations of liver disease.  The examiner noted that the 
Veteran's presentation at the examination was possibly compatible 
with non-service-connected sleep apnea, especially given his 
large neck birth.  At the close of the examination, it was 
reported that the Veteran's laboratory results were normal.  
Thus, a plain language reading of the September 2008 VA 
examiner's conclusion is that the Veteran's subjective complaints 
of fatigue were unrelated to his service-connected hepatitis C.  

While the Veteran testified at his hearing before the undersigned 
that he had lost weight and that he had experienced 
incapacitating episodes, these symptoms are not demonstrated by 
the clinical evidence of record for the period in question.  As 
of November 1, 2004, the record lacks any evidence of weight 
loss, anorexia and incapacitating episodes.  During a September 
2008 VA examination, the Veteran denied having any anorexia.  
When examined by VA in April 2004 and September 2008, the Veteran 
weighed 248 and 246 pounds, respectively.  The above-cited VA 
examiners described the Veteran has being "well built" and 
muscular.  Id. 

The above-cited VA examination reports also show that the Veteran 
denied having any incapacitating episodes for the period in 
question.  The Veteran has not asserted that he required bed rest 
prior as a result of his hepatitis C symptoms.  Nor is there any 
objective medical evidence of record to suggest that he required 
bed rest as result of such symptoms.  See 38 C.F.R. § 4.79 
(defining incapacitating episode as a period of acute symptoms 
severe enough to require prescribed bed rest and treatment by a 
physician or other healthcare provider). 

Finally, the evidence of record does not demonstrate that the 
Veteran required daily medication or dietary restrictions due to 
hepatitis C.  While the Veteran indicated during a September 2008 
VA examination that he was on a self-prescribed no meat or fried 
foods diet, it had not been medically required by any physician.  
(See September 2008 VA examination report).  

Accordingly, because daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly) requiring dietary 
restriction or continuous medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12-month period have not been shown, the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent under Diagnostic Code 7354 for the period 
from November 1, 2004. 

As noted, in reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against an assignment of 
any higher rating other than the currently assigned 10 percent 
evaluation, that doctrine is not applicable. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability. Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the law, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  In the second step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").

As discussed above, the Veteran's fatigue is not caused by his 
service-connected hepatitis C.  In addition, his hepatitis C is 
not manifested by any anorexia or incapacitating episodes or a 
required (italics added for emphasis) restricted diet.  Thus, the 
Board finds that his symptoms are contemplated by the rating 
criteria.  Thus, referral for consideration of an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

A 60 percent rating, but no greater, for hepatitis C is granted, 
from November 3, 2003 to October 31, 2004, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

From November 1, 2004, an initial evaluation in excess of 10 
percent for Hepatitis C is denied. 


REMAND

The Veteran seeks VA pension benefits due to nonservice- 
connected disability which is permanent and total in nature.  The 
Veteran testified that he had been denied VA vocational 
rehabilitation primarily because he was not in a position to be 
rehabilitated.  ((Transcript (T.) at page (pg.) 7)).  

Eligibility for nonservice-connected disability pension is 
dependent upon the Veteran meeting threshold service requirements 
of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the 
service requirements if the Veteran served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or more 
and such period began or ended during a period of war; or (4) for 
an aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A. § 1521(j).  Here, the Veteran meets the threshold 
requirement for eligibility for nonservice-connected disability 
pension because he had active military service for more than 90 
days during the Vietnam era.

Provided that the service requirements of section 1521(j) are 
met, such as here, a Veteran must also meet either a disability 
or an age requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. 
§ 3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 
221 (2006).  The disability requirement is that a Veteran must be 
permanently and totally disabled from a nonservice-connected 
disability not the result of the Veteran's willful misconduct.  
38 U.S.C.A. § 1521(a).  For Veterans 65 years of age and older, 
the permanent-and-total- disability requirement under section 
1521(a) is excluded.  See 1513(a); see also Hartness, 20 Vet. 
App. At 221. In addition to the disability or age requirement, a 
Veteran must also meet certain net worth and income requirements.  
See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3)(v), 3.23, 
3.274.  Here, because the Veteran is 53 years of age, he must 
show that he is permanently and totally disabled from a 
nonservice-connected disability not the result of his willful 
misconduct. 

Subject to income and estate limitations, pension is payable to a 
Veteran who has served for 90 days or more during a period of war 
and who is permanently and totally disabled from non-service-
connected disability which is not the result of his own willful 
misconduct.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.2(f), 
3.23, 3.3 (2010).  Accordingly, the issue of entitlement to VA 
pension turns on whether he is permanently and totally disabled.

The Veteran is 53 years of age and had active military service 
for more than 90 days during the Vietnam era.  He has one year of 
college education, and last worked in June 1993 as a bartender 
and in security services .  Aside from the service-connected 
hepatitis C, the Veteran's other primary nonservice-connected 
disabilities are hypertension and sleep apnea.  He is not a 
patient in a nursing home for long-term care due to disability 
nor is he in receipt of Social Security Disability benefits.  As 
noted above, he is in receipt of Supplemental Security Income 
from SSA, as opposed to disability benefits.  His highest gross 
earnings per month were $3,000.00 in June 1993. 

Under a line of cases including Brown v. Derwinski, 2 Vet. App. 
444 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992), the holdings in those cases 
are to the combined effect that the VA has a duty to ensure: that 
an appropriate rating for each disability of record is assigned 
using the approach mandated by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); that the "average person" and "unemployability" 
tests are both applied; and that if the benefit may not be 
awarded under the "average person" or "unemployability" tests, a 
determination is made as to whether there is entitlement to 
nonservice- connected disability pension on an extra- schedular 
basis.

The average person or "objective" test is rooted in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15, and mandates that total 
disability will be found to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, provided that the impairment is reasonably 
certain to continue throughout the life of the disabled person.

There is conflicting medical evidence of record as to whether or 
not the Veteran's service-connected hepatitis, as well as his 
non-service-connected uncontrolled hypertension and sleep apnea 
(See September 2008 VA examination report), meets the average 
person test in 38 C.F.R. § 4.15. 

In support of the claim is a March 2006 statement, prepared by 
Paula Williams, MS, CRC, Vocational Coordinator III of the Nevada 
Department of Employment Training and Rehabilitation, which was 
obtained pursuant to the Board's January 2007 remand directives.  
A review of that statement reflects that from December 2, 2003 to 
November 18, 2004, the Veteran was a client of the Nevada Bureau 
of Vocational Rehabilitation.  According to the Vocational 
Counselor, during the above-cited period, the Veteran never 
participated in work or work-related activity due to his 
"ongoing illness."  She noted that the Veteran's case had been 
put on medical interrupt status, but that he never recovered in 
order to engage in the program.  Thus, it was the Vocational 
Coordinator's opinion, based on her experience and assessment of 
the Veteran, that he was a candidate for permanent disability 
assistance because he was unable to work in competitive 
employment in any capacity.  (See March 2006 statement, prepared 
by Paula Williams, MS, CRC, Vocational Coordinator III).  

In contrast to this opinion is a September 2008 VA PA's opinion 
that the Veteran did not have any one or combined disabilities 
that limited his capacity for performing substantially gainful 
employment.  

Given these matters of record, the claim is REMANDED to the RO 
via the AMC for the following actions:

The RO/AMC will ascertain if the Veteran has any additional 
medical or lay evidence not currently of record pertaining to all 
of his service-connected and non-service-connected disorders, and 
release of information forms to enable the RO/AMC to obtain any 
identified records.  The RO/AMC will then attempt to obtain such 
records in accordance with applicable law as to the duty to 
assist the Veteran.

The RO/AMC will also request the Veteran complete any necessary 
forms to report his current financial status.  

After receipt of the Veteran's response the RO/AMC will 
readjudicate the Veteran's claim.  Any medical or factual 
development, to include any studies  deemed appropriate by the 
RO/AMC must be undertaken.  






______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


